UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 15-7091


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

PHILIP BERNARD FRIEND,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.     Robert E. Payne, Senior
District Judge.    (3:99-cr-00201-REP-RCY-4; 3:14-cv-00640-REP-
RCY)


Submitted:   July 27, 2016                 Decided:   August 5, 2016


Before NIEMEYER and AGEE, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Vacated and remanded by unpublished per curiam opinion.


Gregory F. Jacob, Deanna Marie Rice, O’MELVENY & MYERS, LLP,
Washington, D.C., for Appellant.         Richard Daniel Cooke,
Assistant United States Attorney, Brian R. Hood, OFFICE OF THE
UNITED STATES ATTORNEY, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Philip Bernard Friend appeals the district court’s order

denying    relief   on   his   28    U.S.C.      §   2255   (2012)     motion.    We

granted a certificate of appealability on the issue of whether

Friend is entitled to resentencing in light of Montgomery v.

Louisiana, 136 S. Ct. 718 (2016).                Having reviewed the parties’

informal briefs and the record on appeal, we vacate the district

court’s     judgment     and   remand       to       the    district    court    for

resentencing.

     Friend was arrested at the age of 17 in connection with

several carjackings.        In 2000, Friend pled guilty to one count

of aiding and abetting carjacking, 18 U.S.C. § 2119(1) (2012),

and to one count of aiding and abetting carjacking resulting in

death, 18 U.S.C. § 2119(3) (2012).                    Ultimately, the district

court     imposed   a    180-month    sentence         on   Friend’s     §   2119(1)

conviction and a sentence of life imprisonment without parole on

his § 2119(3) conviction.

     After multiple efforts at postconviction relief, ∗ in 2013,

exactly one year after the Supreme Court’s decision in Miller v.

Alabama, 132 S. Ct. 2455 (2012), Friend filed with this court a

     ∗ Friend argued that the life-without-parole sentence that
he received as a minor violated the rule announced in Graham v.
Florida, 560 U.S. 48 (2010), that “for a juvenile offender who
did not commit homicide the Eighth Amendment forbids the
sentence of life without parole,” id. at 74.



                                        2
28   U.S.C.    §    2244    (2012)      motion     for   authorization         to   file    a

second or successive § 2255 motion.                      Friend claimed that his

life-without-parole sentence is unconstitutional under Miller,

which   held       that    mandatory       life-without-parole           sentences       for

juveniles      violate      the    Eighth        Amendment,      even    for    juveniles

convicted of homicide offenses.                   See 132 S. Ct. at 2460, 2469.

We granted authorization, concluding that Miller is retroactive

for purposes of the prima facie showing required by § 2244.                                In

re   Friend,       No.    13-292    (4th   Cir.     July    1,     2014)     (unpublished

order).

      The     district      court       denied     relief     on    Friend’s        motion,

however,      relying      on     our   subsequent       decision       in     Johnson     v.

Ponton, 780 F.3d 219, 221, 226 (4th Cir. 2015) (holding that

Miller is not retroactively applicable to cases on collateral

review).       On appeal, Friend’s case was placed in abeyance for

the Supreme Court’s decision in Montgomery v. Louisiana, 136 S.

Ct. 718 (2016), in which the Supreme Court held that Miller

announced      a     new    substantive          constitutional         rule     that      is

retroactive on collateral review.                     Accordingly, we granted a

certificate of appealability on the issue of whether Friend’s

life-without-parole sentence is unconstitutional under Miller.

      In its response, the Government concedes that Friend is

entitled to resentencing in light of Miller, made retroactive to

cases   on     collateral       review      by    Montgomery.           We   agree      and,

                                             3
accordingly, vacate the district court’s order and remand for

proceedings consistent with this opinion.   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                             VACATED AND REMANDED




                                  4